Citation Nr: 1540341	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE


Evaluation of Crohn's disease with partial small bowel resection, currently rated as 60 percent disabling from October 23, 2007 to November 25, 2007, and 30 percent disabling since May 1, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In a June 2011 rating decision, the RO granted a temporary total rating based on the need for convalescence following a surgical procedure of the Veteran's service-connected Crohn's disease with partial small bowel resection.  As such, the Board's adjudication of the service-connected Crohn's disease with partial small bowel resection will not include discussion of the appropriate disability rating during the period from November 26, 2007 to April 30, 2008 since the Veteran is already in receipt of a 100 percent evaluation for that period.  See AB v. Brown, 6 Vet. App. 35 (1993).

Also, in the June 2011 rating decision, the RO increased the rating for Crohn's disease with partial small bowel resection to 60 percent disabling effective October 23, 2007 to November 25, 2007.  The increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation during this time period remains on appeal.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before addressing the merits of the increased rating claim the Board finds that additional development of the evidence is required.

The Veteran should be scheduled for a VA examination to ascertain the current severity of his service-connected Crohn's disease with partial small bowel resection.  He was last provided a VA examination in connection with his claim in July 2008, which is over seven years ago.  Statements from the Veteran and his physicians since that time indicate that his symptoms have worsened since his last examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent VA examination is needed in this case.

On remand, any outstanding treatment records regarding Crohn's disease should be included in the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his Crohn's disease and associate them with the claims file.

Also, take appropriate action in order to obtain copies of any outstanding records of VA medical treatment and associate them with the claims file.  

The Veteran should be notified that he may submit evidence to support his claim.

2.  After any additional records are associated with the claims file, the AOJ should schedule the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected Crohn's disease with small bowel resection.  

The claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions must be provided.

3.  Thereafter, the AOJ should consider all the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




